Title: From Thomas Jefferson to Arthur S. Brockenbrough, 17 December 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Dec. 17. 25
You have truly judged that your letter of the 12th was not correctly understood, as you intended it, by the attending Visitors. we are desirous to relieve the Professors, strangers as they mostly are, from the disagreeable office of collecting their tuition fees, and that this should be done for them without any diminution of emolument; and the Proctor being the reciever of monies in all other cases, this was added to his other duties of collection. but that he should do it at his own risk was not our idea. the law is very clear that where a person acts gratis for another, and does it as diligently as he ordinarily acts for himself, he is not liable for bonafide accidents or losses. the 50.D. bad money you think yourself in danger of having returned to you, if fixed on you by sufficient proof, and  for the Professors and not for any particular  one, is a loss which the law will divide among the Professors in the proportion of the sums you have recieved for each; but if you did not recieve it specifically for the Professors but in the course of your other business this question would then be  between yourself and the University. if the Professors would rather collect for themselves than be liable to average for bonafide losses each one has a right to make his election and to take his collection out of your hands, or to make any arrangement with you which he would prefer. all we wish is that the Professors, if they chuse it may have this done by the officer of the University gratis, running the risks which they would run were they to perform it for themselves. you would do well to come to an understanding with them on that subject before Feb. 1.we should certainly prefer you being appointed Post Master yourself if the difficulty of distance from the road can be got over. if you will authorise me to say that the office shall be kept at one of the Hotels nearest the road I will sollicit the appointment for you. affectionate salutationsTh: Jefferson